NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                      STATE OF ARIZONA, Appellant,

                                        v.

                       ROBERT LEE PIGGEE, Appellee.

                             No. 1 CA-CR 18-0307
                               FILED 11-1-2018


           Appeal from the Superior Court in Maricopa County
                        No. CR 2013-443730-001
                  The Honorable Ronda R. Fisk, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellant

Maricopa County Office of the Legal Advocate, Phoenix
By Andrew Charles Marcy
Counsel for Defendant/Appellee
                            STATE v. PIGGEE
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Jennifer B. Campbell delivered the decision of the Court,
in which Judge Paul J. McMurdie and Judge Kent E. Cattani joined.


C A M P B E L L, Judge:

¶1            Robert Lee Piggee timely appeals from his convictions and
sentences for possession of marijuana and possession of drug
paraphernalia. After searching the record on appeal and finding no
arguable question of law that was not frivolous, Piggee’s counsel filed a
brief in accordance with Anders v. California, 386 U.S. 738 (1967), and State
v. Leon, 104 Ariz. 297 (1969), asking this court to search the record for
reversible error. This court granted counsel’s motion to allow Piggee to file
a supplemental brief in propria persona, but Piggee did not do so. After
reviewing the entire record, we find no reversible error and, therefore,
affirm Piggee’s convictions and sentences.

                             BACKGROUND1

¶2             Late one night, police officer Andrew Lee was on patrol in
Tempe. Lee observed a vehicle being driven without its headlights on and
pulled the car over. Lee approached the driver side of the car and, after
contacting the driver Piggee, noticed the odor of marijuana coming from
the cabin of the vehicle. Lee shined his flashlight into the vehicle and saw a
green leafy substance on Piggee’s lap. Based on his experience and training,
Lee believed the substance to be marijuana. Lee searched the car and found
more scattered marijuana as well as a plastic baggie containing what the
officer believed to be marijuana. In response to Lee’s subsequent questions,
Piggee admitted that the marijuana was his. Although Piggee told Officer
Lee that he had a valid prescription for medical marijuana, he did not
produce—and to date has not produced—any documentation or evidence
of that prescription. Officer Lee took the marijuana and plastic baggie into
evidence.




       1 We view the facts in the light most favorable to sustaining the
verdict and resolve all reasonable inferences against Piggee. State v. Guerra,
161 Ariz. 289, 293 (1989).


                                      2
                            STATE v. PIGGEE
                           Decision of the Court

¶3           Although Piggee was initially charged with possession of
marijuana and possession of paraphernalia as class six felonies, the State
filed a motion to designate both counts as class one misdemeanors in
accordance with Arizona Revised Statutes (“A.R.S.”) § 13-604(B). The court
granted the motion, and the matter proceeded to a bench trial. After trial,
the court found Piggee guilty on both counts, suspended imposition of
sentence, and placed Piggee on unsupervised probation for one year.

                               DISCUSSION

¶4              We have reviewed the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300. Piggee received a fair trial. He was
represented by counsel at all stages of the proceedings and was present at
all critical stages. All proceedings were conducted in compliance with the
Arizona Rules of Criminal Procedure, and the trial court correctly
determined that Piggee was not entitled to a jury trial. See Stoudamire v.
Simon, 213 Ariz. 296, 298, ¶ 6 (App. 2006) (concluding that a defendant is
not entitled to a jury trial for misdemeanor marijuana and drug
paraphernalia possession offenses).

¶5            The evidence presented at trial was substantial and supports
the verdicts. Piggee was given an opportunity to speak at sentencing, and
the imposed probation term was proper under Ariz. Rev. Stat. § 13-901.01.

                              CONCLUSION

¶6             We affirm Piggee’s convictions and probation term. Unless
defense counsel finds an issue that may be appropriately submitted to the
Arizona Supreme Court, his obligations are fulfilled once he informs Piggee
of the outcome of this appeal and his future options. See State v. Shattuck,
140 Ariz. 582, 584-85 (1984). Piggee has 30 days from the date of this
decision to proceed, if he wishes, with a pro per motion for reconsideration
or petition for review.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        3